Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/521,166 filed on 07/24/2019.
Claims 1 – 20 have been examined and are pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification as originally filed positively identifies the structure which corresponds to the appropriate claimed “survey system”, “data storage unit” that perform the recited functions of the parts claimed. In this case, paragraph [0018] The present invention is directed to a system and method for real-time asset recognition and location using a survey system comprising an image capture; and paragraph [0028] discloses Image capturing devices 22 may be cameras, CCD devices, or other image capturing devices as known in the art, capable of capturing images using visible light or light outside the visible spectrum, such as infrared. And para: 0009; The captured image data is correlated with the position data from the position determination system so that each identified asset is assigned a corresponding location or position. The identified assets and the associated position or location data is stored in a data base file, as are the original collected image data and position data. Unlike systems known in the prior art, the collected data is processed in real-time on the survey vehicle, with the image capture and recognition system and position determination system working in conjunction with the processor to capture data, process data, and store data to the data storage unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8 - 16 and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being by Villar et al. (US 2006/0017911 A1). 

Regarding claim 1, Villar discloses: “a system for real-time asset recognition and location, comprising: 
a survey system for attachment to a survey vehicle [see para: 0006; OmniSurveyor3D® by Omnicom Engineering of the United Kingdom is a system for surveying the infrastructure on railways], the survey system operable to capture image data of an area surrounding the survey vehicle and corresponding position data [see para: 0025; camera 50, captures an image of the line L of laser light 42 projected on the track bed]; 
a processor in communication with the survey system, the processor operable to analyze the captured image data [see para: 0032; Each of the two cameras 50 send image data directly to the processing device or computer 60 via transmission lines. Preferably, the camera 50 includes a processor 54 capable of converting or formatting the captured image of the projected line L into a dimensional profile that is sent directly to the processing device or computer 60] and identify images of railroad assets and to correlate identified assets with a corresponding geolocation based on the position data in real-time as the [see para: 0037; Another embodiment and as shown in FIG. 1, the disclosed inspection system 30 may further include a Global Position System (GPS) receiver 64 for obtaining geographical locations of the inspection vehicle when inspecting the railroad track]; and 
a data storage unit in communication with the processor [see para: 0033; a microprocessor, inputs, outputs, and a data storage device 62], the data storage unit operable to store: captured image data [see para: 0031; Each still image or frame captured by the cameras 50 is then filtered and processed to isolate the contoured laser line L projected on the track bed], captured position data [see para: 0035; Every pixel of a given image data is given the same Z-coordinate, which represents the particular position along the length of the track at which the image data was captured], data from the processor identifying assets and their locations, and combinations thereof [see para: 0038; When the image data from the cameras 50 is recorded, the geographical location of the frame can also be recorded].

Regarding claim 2, Villar discloses: “wherein the survey system comprises an image capture [see para: 0025; camera 50, captures an image of the line L of laser light 42 projected on the track bed. The camera 50 sends the captured image to the processing device 60 for processing and analysis as described in more detail below] and recognition system and a positional location system [see para: 0035; Every pixel of a given image data is given the same Z-coordinate, which represents the particular position along the length of the track at which the image data was captured. In this manner, a plurality of captured images produce a three-dimensional scan of the track bed in which each image of the scan has X-Y coordinates showing the contour of the track bed and has a Z-coordinate representing the particular position of the contour along the length of rail].

Regarding claim 3, Villar discloses: “wherein the image capture and recognition system comprises a plurality of image capturing devices [see para: 0026; As best shown in FIG. 2, pairs of lasers 40 and cameras 50 are positioned above each one of the rails 12 of the track].

Regarding claim 4, Villar discloses: “wherein the image capturing devices comprise: cameras, CCD devices, LiDar scanners, radar scanners, or combinations thereof [see para: 0026; As best shown in FIG. 2, pairs of lasers 40 and cameras 50 are positioned above each one of the rails 12 of the track].

Regarding claim 5, Villar discloses: “wherein the positional location system comprises: a GPS receiver, an inertial measurement unit, a wheel encoder, and combinations thereof [see para: 0037; The GPS receiver 64 can obtain the geographical location using a differential or non-differential GPS system. Techniques for obtaining substantially accurate location and time data with a GPS receiver 64 are well known in the art and are not discussed further].

Regarding claim 6, Villar discloses: “wherein the processor compares captured image data to predefined image data corresponding to railroad assets to identify assets within the captured image data [see para: 0050; FIG. 7B shows another frame F2 at another position Z2 along the track. At position Z2, the distance LD is less between the contour of the rail 12 and level L2 than at position Z1. Thus, frame F2 may indicate wear of the rail 12 at the position Z2 along the track. As would be apparent to one of ordinary skill in the art having benefit of this disclosure, rail wear could also be determined comparing frames taken at different times, but at the same position along a track bed].

Regarding claim 8, Villar discloses: “wherein the processor is further operable to transmit captured image data, captured position data, data identifying assets and their locations, and combinations thereof, to a remote server [see para: 0032; Each of the two cameras 50 send image data directly to the processing device or computer 60 via transmission lines. Preferably, the camera 50 includes a processor 54 capable of converting or formatting the captured image of the projected line L into a dimensional profile that is sent directly to the processing device or computer 60].

Regarding claim 9, Villar discloses: “wherein the processor, once started, is operable to capture and analyze data and recognize railroad assets without further operator input [see para: 0033; The processing device 60 can further include an input/display 68 for a track inspector to input and review data and to operate the disclosed inspection system 30. The processing device 60 operates with suitable software programs for storing and analyzing the various data obtained with the disclosed inspection system 30. For example, the processing device 60 can have any suitable image processing software, such as Matrox MIL, Common VisionBlox, Labview, eVision, Halcon, and IVP Ranger. For example, the processing device 60 can have image processing tools known in the art for analyzing image data from the cameras 50 such as Region of Interest (ROI) tools, filtering tools, blob tools, edge finders, histogram tools, and others].

Regarding claim 10, Villar discloses: “further comprising a video display and a controller in communication with the processor, wherein the controller is operable to accept user input and the video display is operable to present information to a user [see para: 0033; The processing device 60 can further include an input/display 68 for a track inspector to input and review data and to operate the disclosed inspection system 30. The processing device 60 operates with suitable software programs for storing and analyzing the various data obtained with the disclosed inspection system 30].

Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.

Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 8.

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.

Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Villar et al. (US 2006/0017911 A1) in view of  Viswanathan et al. (US 2018/0285663 A1).

Regarding claim 7, Villar disclose all the limitation of claim 6 and are analyzed as previously discussed with respect to that claim.
Villar does not explicitly disclose: “wherein the predefined image data corresponding dot railroad assets is stored on the data storage unit”.
However, Viswanathan teaches: “wherein the predefined image data corresponding dot railroad assets is stored on the data storage unit [see para: 0037; processor 22, may be configured to analyze the image, identify the road sign and then define a bounding box thereabout. As also shown in FIG. 4, a database, such as the road sign database, includes predefined images of a plurality of different types of road signs including, for example, a speed limit sign 56 and a railroad crossing sign 58. Although not depicted, each predefined image of a road sign within the database may include a bounding box associated therewith or, alternatively, a bounding box may be defined, such as by the apparatus, e.g., the processor, about the image of the road sign within the database].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Villar to add the teachings of Viswanathan as above, in order to provide predefined image data corresponding dot railroad assets is stored on the data storage unit or in the memory or database [Viswanathan see para: 0037].

Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Landes et al (US 2013/0096739 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486